
	
		II
		112th CONGRESS
		2d Session
		S. 2577
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain
		  non-toric shaped polarized materials of 80mm or less diameter.
	
	
		1.Certain non-toric shaped polarized
			 materials of 80mm or less diameter
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00 Polarized spectacle lenses, not cut to shape, and lens blanks,
						wafers, sheets, or plates, all the foregoing of polyvinyl alcohol (PVA) and
						polycarbonate, for the production of lenses for sunglasses, not toric-shaped,
						with an outer profile diameter of 80mm or less (provided for in subheadings
						9001.20.00, 9001.50.00, or 9001.90.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies with respect to goods entered, or withdrawn from
			 warehouse for consumption, on or after the 15th day after the date of the
			 enactment of this Act.
			
